DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 11-16 in the reply filed on 05/06/2021 is acknowledged. Claims 1-10 and 17-28 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Roth et al. (US 2006/0130857).
Regarding claim 11, Roth teaches a non-igniting, non-electric cigarette simulator apparatus 10 (a device which facilitates the absorption of nicotine in order to reduce the incidence of tobacco smoking; abstract) comprising: 
a cylindrical body 20, wherein the cylindrical body has an interior chamber 22 and a main tubing which traverses the entire length of the cylindrical body (fig. 1); 
filter cartridge 32 insertable into a recessed cavity of the main tubing in the interior chamber of a distal end of the cylindrical body (fig. 1); 
a cover 35, wherein the cover is attached to the filter cartridge (fig. 1). Roth further teaches the tube 20 will be disposable and the first end and the second end of the device may be covered with a removable seal [0014] but does not explicitly teach a disposable, replaceable filter cartridge. However it has been held that wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum element involves only routine skill in the art (See MPEP § 2144.05II (A)). One would be motivated to do so to allow a user to the option of extending the life of the device. Additionally, Roth teaches a seal 35, of aluminum foil or comparable Substance, can be used to seal the opposite end of the dispensing tube 20 to preserve freshness, and to prevent accidental ingestion by toddlers [0040] but does not and coupled to a removably attachable coupling mechanism securing the filter cartridge in place in the recessed cavity of the main tubing at the distal end of the cylindrical body. However another embodiment depicted in Figs. 11-14 of Roth teaches a mouthpiece 340 has a first hollow tubular end 342 that fits over the mouth end 324 to seal off the mouth end 324. The mouthpiece 340 also has a central hollow tubular section 344 of reduced 
Regarding claim 14-15, Roth teaches the disposable, replaceable filter cartridge further comprises a base, spinach, ginger, cranberry extracts, carrot, pomegranate, citrus extract, broccoli, wheat germ kale, and menthol compound (The composition may include a vitamin and a flavoring agent. For example, the flavoring agent may include Sucralose, and a natural or artificial fruit flavor. The vitamin may be selected from vitamin C, vitamin E, Vitamin B, and mixtures thereof, and the flavoring agent may include a natural or artificial fruit flavor selected from cherry, orange, grape, root beer, cola, spearmint and menthol [0014]).
Claim 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Roth et al. (US 2006/0130857) as applied to claim 11 above, and further in view of Turner et al. (US 2012/0090629).
Regarding claim 12-13, Roth does not explicitly teach the removably attachable coupling mechanism comprises securing the filter cartridge onto the simulator apparatus with a threaded lock or with a clip. However Turner discloses a device for dispensing a medium comprising a chamber section 6 includes a neck that is engageably received within a mouth of the dispensing section 8. The connection between the neck and mouth may be threadable, Snap-fitting, bayonet-coupling, or other customary arrangement and may be releasable or permanent as should be apparent to one of skill in the art. More specifically, as is shown, a necked portion of the cap may be captured between half-sections of the dispensing section in a . 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Roth et al. (US 2006/0130857) as applied to claim 11 above, and further in view of Kumar et al. (US 20130014755).
Regarding claim 16, Roth teaches on the other end 146 of the tube 120 there are three air holes 156 (see FIGS. 7-8)…to facilitate air flow into the tube 120 [0047] but does not explicitly disclose one or more air vents on one or more adjacent sides of the cylindrical body. However Kumar teaches a vaporization device in fig. 1 comprising one or more air inlet ports 38 may be provided in the housing 12 and opening into the vaporizing chamber 30 to accommodate air being drawn into the vaporization chamber [0027]. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the invention of Roth to include air vents on the adjacent sides of the cylindrical body because combining prior art elements according to known devices to yield predictable results is prima facie obvious (See MPEP § 2143I (A)). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER KESSIE whose telephone number is (571)272-7739.  The examiner can normally be reached on Monday - Thursday 7:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER A KESSIE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/ERIC YAARY/Examiner, Art Unit 1747